Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed October 26, 2022.

Claim Amendments
	Applicant’s amendment to the claims filed 10/26/2022 are acknowledged. 
	Claims 3 and 21 are cancelled.
	Claims 1-2, 4-5, 7-10, 12-17, 19-20 have been amended.
	Claims 22-24 are newly added.
	Claims 1-2, 4-20, 22-24 are pending.
Claims 1-2, 4-20, 22-24 are under examination. 

Priority
	The instant application 16/080,127 was filed on 08/27/2018. This application is a National Stage of International Application No. PCT/US17/19372 filed 02/24/2017, claiming priority based on U.S. Provisional Patent Application No. 62/299,754 filed 02/25/2016. 

Withdrawal of Prior Rejections/Objections
	Rejections and/or objections not reiterated from the previous Office action mailed 05/06/2022 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	This rejection is newly applied.
The limitation “the sample” in claim 19, line 7, lacks antecedent basis. It is unclear if “the sample” refers to the “specimen” in the claim preamble. For these reasons, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Dependent claim 20 is included in the basis of the rejection because the claim does not correct the deficiencies of the claim upon which it depends.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	This rejection is newly applied.
The limitation “the structure protein” in claim 24 lacks antecedent basis. It is unclear if “the structure protein” of claim 24 refers to the “structural protein” of claim 23. For these reasons, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-20, 22-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
This rejection is newly applied.
This is a new matter rejection.
Independent claims 1, 14, and 19 recite a buffer comprising “25 mM to 100 mM of a metal ion chelator”. This recitation is directed to new matter. The specification as filed discloses a buffer comprising “25 mM EDTA” (pg. 28, ll. 28), a buffer comprising “about 5 mM to about 100 mM” (pg. 17, ll. 8), a buffer comprising “about 5 mM to about 75 mM” (pg. 17, ll. 9), and a buffer comprising “about 5 mM to about 50 mM” (pg. 17, ll. 10). However, written support for the range “25 mM to 100 mM”, as recited in claims 1, 14 and 19, is not found in the specification as filed. Although the specification discloses the range “about 5 mM to about 100 mM” (pg. 17, ll. 8), no suggestion is found to specifically exclude 5 mM to 24 mM from this range to arrive at “25 mM to 100 mM”, as recited in claims 1, 14 and 19. For these reasons, the instant claims are directed to new matter. 
Dependent claims are included in the basis of the rejection because they do not correct the deficiencies of the claim upon which they depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-10, 14-16, 19-20, 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. “Expansion microscopy”, SCIENCE, January 30, 2015, Vol. 347, Issue 6221, pages 543-548, of record in IDS; in view of SNF Floerger, “FLOCRYL™ MBA”, product information brochure, pages 1-4, accessed 17 November 2020; Serva Electrophoresis, “Proteinase K from Tritirachium album, solution”, Instruction Manual, Cat. No. 33755, 1 page, publicly available prior to February 1, 2017; Akhavan et al. “Molecular Epizootiology of Rodent Leishmaniasis in a Hyperendemic Area of Iran”, Iranian J Publ Health, Vol. 39, No.1, 2010, pp. 1-7; and Meng, Haijin “Localization of a Blood Pressure Quantitative Trait Locus (QTL) to a 1.7cM Interval on Rat Chromosome 9”, Medical College of Ohio, 2002, dissertation, pages 1-158.
This rejection is repeated for the same reasons as set forth in the previous Office action with respect to claims 1-2, 5-10, 14-16, 19-20, and this rejection is newly applied with respect to claims 23-24. A response to Applicant’s traversal follows this rejection.
For this rejection under 35 U.S.C. 103, the effective filing date of the instant claims is treated as 08/27/2018, the filing date of the instant application 16/080,127, in view of the new matter rejection under 35 U.S.C. 112(a) set forth in this Office action. 
	Regarding claims 1 and 14, Chen discloses a method for preparing an expandable biological specimen (ABSTRACT, “We discovered that by synthesizing a swellable polymer network within a specimen, it can be physically expanded, resulting in physical magnification. By covalently anchoring specific labels located within the specimen directly to the polymer network, labels spaced closer than the optical diffraction limit can be isotropically separated and optically resolved, a process we call expansion microscopy (ExM)”) comprising the steps of
	(a) contacting the sample with macromolecules that will bind to biomolecules within the sample (pages 543-544, joining paragraph; see also pages 544-545, joining paragraph, “We next applied ExM to fixed brain tissue. Slices of brain from Thy1-YFP-H mice expressing cytosolic yellow fluorescent protein (YFP) under the Thy1 promoter in a subset of neurons (9) were stained with a trifunctional label bearing Alexa 488, using primary antibodies to green fluorescent protein (GFP) (which also bind YFP)”). 
	(b) treating the specimen with a bifunctional crosslinker (page 543, second paragraph, “We infused into chemically fixed and permeabilized brain tissue (Fig. 1B) sodium acrylate, a monomer used to produce superabsorbent materials (2, 3), along with the comonomer acrylamide and the cross-linker N-N-methylenebisacrylamide.”). N-N-methylenebisacrylamide is a bifunctional crosslinker, as evidenced by SNF Floerger (page 2, col. 1, first paragraph).
	(c) permeating the specimen with precursors of a swellable polymer (page 543, second paragraph, “We infused into chemically fixed and permeabilized brain tissue (Fig. 1B) sodium acrylate, a monomer used to produce superabsorbent materials (2, 3), along with the comonomer acrylamide and the cross-linker N-N-methylenebisacrylamide.”);
	(d) polymerizing the precursors to form a swellable polymer within the specimen (page 543, second paragraph, “After triggering free radical polymerization with ammonium persulfate (APS) initiator and tetramethylethylenediamine (TEMED) accelerator, we treated the tissue-polymer composite with protease to homogenize its mechanical characteristics.”);
	(e) anchoring the biomolecules to the swellable polymer (pages 543-544, joining paragraph, “We designed a custom fluorescent label (Fig. 1D) that can be incorporated directly into the polymer network and thus survives the proteolytic digestion of endogenous biomolecules. This label is trifunctional, comprising a methacryloyl group capable of participating in free radical polymerization, a chemical fluorophore for visualization, and an oligonucleotide that can hybridize to a complementary sequence attached to an affinity tag (such as a secondary antibody) (Fig. 1, E and F). Thus, the fluorescent tag is targeted to a biomolecule of interest yet remains anchored covalently with high yield (table S1) to the polymer network.”); and
	(f) incubating the sample with a non-specific protease in a buffer comprising a metal
ion chelator, a nonionic surfactant, and a monovalent salt (page 543, second paragraph, “After triggering free radical polymerization with ammonium persulfate (APS) initiator and tetramethylethylenediamine (TEMED) accelerator, we treated the tissue-polymer composite with protease to homogenize its mechanical characteristics”; and see Supplementary Material, page 4, first paragraph, “Digestion and expansion: Proteinase K (New England Biolabs) was diluted 1:100 to 8 units/mL in digestion buffer (50 mM Tris (pH 8), 1 mM EDTA [i.e. a metal ion chelator], 0.5% Triton X-100 [i.e. a nonionic surfactant], 0.8 M guanidine HCl [i.e. a monovalent salt]) and applied directly to gels”).
	With respect to step (f), the incubating or reaction step, recited in claims 1 and 14, Chen discloses incubating the sample with 8 U/mL proteinase K (i.e. a non-specific protease) in a buffer having a pH of 8, the buffer comprising 1 mM EDTA (i.e. a metal ion chelator), 0.5% Triton X-100 (i.e. a nonionic surfactant), and 0.8 M guanidine HCl (i.e. a monovalent salt), for at least 12 hours. See page 543, second paragraph: “After triggering free radical polymerization with ammonium persulfate (APS) initiator and tetramethylethylenediamine (TEMED) accelerator, we treated the tissue-polymer composite with protease to homogenize its mechanical characteristics”; and see Supplementary Material, page 4, first paragraph, “Digestion and expansion: Proteinase K (New England Biolabs) was diluted 1:100 to 8 units/mL in digestion buffer (50 mM Tris (pH 8), 1 mM EDTA, 0.5% Triton X-100, 0.8 M guanidine HCl) and applied directly to gels … The gels were then incubated in digestion buffer for at least 12 hours”. Chen does not disclose at what temperature the digestion reaction was performed.
	Chen discloses that the “incubating” step, step (f), is a protease (e.g. proteinase K) digestion step performed to homogenize the mechanical characteristics of the tissue-polymer composite for expansion; see page 543, second paragraph, “we treated the tissue-polymer composite with protease to homogenize its mechanical characteristics. After proteolysis, dialysis in water resulted in a 4.5-fold linear expansion, without distortion at the level of gross anatomy (Fig. 1C). Digestion was uniform throughout the slice”. Similarly, the instant specification discloses that the protease digestion step is performed to homogenize the mechanical characteristics of the embedded tissue sample for expansion; see page 23, lines 2-4, “aggressive protease digestion is critical for the success of sample expansion, as most of the human tissues contain abundant hard-to-digest structural proteins, such as collagen and fibronectin, which prevent homogeneous expansion of the sample”. As indicated above, Chen discloses that the digestion step is performed using 8 U/mL proteinase K, which is within the recited range of 1 to 100 U/ml of a non-specific protease. However, Chen discloses that the digestion is performed for at least 12 hours and does not disclose the temperature. In contrast, claims 1 and 14 recite that the digestion step is performed at about 50 °C to about 70 °C for about 0.5 to about 3 hours. 
Prior to the effective filing date of the instantly claimed invention, Serva teaches that proteinase K has enhanced protease activity at elevated temperature, and specifically at 50 °C (see “Activation” section, “Activity is enhanced by incubation at elevated temperatures (i.e. 50 °C)”). In addition, prior to the effective filing date of the instantly claimed invention, Akhavan teaches a protease digestion step comprising incubating rat tissue with proteinase K in a buffer having a pH of 8, the buffer comprising 10 mM EDTA, 2% Triton X-100, and 100 mM NaCl (i.e. a monovalent salt), at an elevated temperature of 56 °C for 1 hour (see page 3, second full paragraph). Furthermore, prior to the effective filing date of the instantly claimed invention, Meng teaches a protease digestion step comprising incubating rat liver tissue with proteinase K in a buffer having a pH of 8, the buffer comprising 25 mM EDTA, 0.5% sarkosyl (i.e. anionic surfactant), and 0.1 M NaCl, at an elevated temperature of 50 °C for 3-5 hours (see page 65, first full paragraph). Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the proteinase K digestion step, as taught by Chen, to perform the digestion at elevated temperature (e.g. 50 °C), as taught by Serva, Akhavan, and Meng, with a reasonable expectation of success because Akhavan performed protease digestion of rat tissue by incubation with proteinase K at an elevated temperature of 56 °C for 1 hour, and Meng performed protease digestion of rat liver tissue by incubation with proteinase K at an elevated temperature of 50 °C for 3-5 hours. An artisan would be motivated to modify the proteinase K digestion step, as taught by Chen, to perform the digestion at elevated temperature (e.g. 50 °C), as taught by Serva, Akhavan, and Meng, because Serva teaches that proteinase K has enhances protease activity at elevated temperatures, and specifically 50 °C (see Serva, “Activation” section, “Activity is enhanced by incubation at elevated temperatures (i.e. 50 °C)”).
With respect to the recited incubation time of about 0.5 hours to about 3 hours, Akhavan teaches that the incubation time is 1 hour at 56 °C (see page 3, second full paragraph), and Meng teaches that the incubation time is 3-5 hours at 50 °C (see page 65, first full paragraph).
With respect to the recited concentration range of 25 mM to 100 mM for the metal ion chelator (e.g. EDTA), Chen discloses that the buffer comprises 1 mM EDTA (page 543, second paragraph). MPEP 2144.05, I, instructs that “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”, and MPEP 2144.01, II, further instructs that “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical”. As discussed above, Chen discloses that the buffer comprises 1 mM EDTA, and Akhavan teaches a proteinase K digestion buffer comprising 10 mM EDTA (see page 3, second full paragraph). Meng teaches a proteinase K digestion buffer comprising 25 mM EDTA (see page 65, first full paragraph), which lies within the recited range of 25 mM to 100 mM metal ion chelator. In other words, use of EDTA for a proteinase K digestion step at a concentration within the instantly recited range was within the purview of the ordinary artisan prior to the effective filing date of the instantly claimed invention. For these reasons, the claimed amount of metal ion chelator would have been prima facie obvious over the prior art.
Chen’s method, “expansion microscopy”, is directed to microscopic observation and imaging of biological specimens stained with a label (see ABSTRACT). Chen discloses that the specimen is freshly frozen mouse brain tissue (see pages 2-3, joining paragraph, of Supplementary Material). As discussed above, Akhavan teaches that the specimen is rat tissue (see page 3, second full paragraph), and Meng teaches that the specimen is rat liver tissue (see page 65, first full paragraph).
Regarding claim 19, as indicated above with respect to claims 1 and 14, step (a), the “incubating” step, would have been prima facie obvious over the prior art. With respect to step (b), contacting the specimen comprising a swellable polymer with a solvent or liquid to cause the swellable polymer to swell, Chen discloses that, after protease treatment (i.e. step (a) of claim 19), the polymer is contacted with water to cause the polymer to swell (i.e. expand) (page 543, second paragraph, “we treated the tissue-polymer composite with protease to homogenize its mechanical characteristics. After proteolysis, dialysis in water resulted in a 4.5-fold linear expansion, without distortion at the level of gross anatomy”; see also page 4, first paragraph, of Supplementary Material).
Regarding claims 2 and 15, as indicated above with respect to claim 19, Chen discloses wherein the expandable specimen is expanded by contacting the swellable polymer with water to cause the swellable polymer to swell (page 543, second paragraph, “we treated the tissue-polymer composite with protease to homogenize its mechanical characteristics. After proteolysis, dialysis in water resulted in a 4.5-fold linear expansion, without distortion at the level of gross anatomy”; see also page 4, first paragraph, of Supplementary Material).
Regarding claim 5, as indicated above, Chen, Akhavan, and Meng disclose that the protease is proteinase K.
Regarding claim 6, Chen discloses that the buffer is Tris (Supplementary Material, page 4, first paragraph, “Digestion and expansion: Proteinase K (New England Biolabs) was diluted 1:100 to 8 units/mL in digestion buffer (50 mM Tris (pH 8), 1 mM EDTA, 0.5% Triton X-100, 0.8 M guanidine HCl)”). Akhavan discloses that the buffer is Tris-HCl (page 3, col. 2, “lysis buffer (100 mM Tris-HCl, pH=8; 10 mM EDTA, pH=8; 1% SDS; 100mM NaCl; 2% Triton X-100) with proteinase K (100 mg/ml) were added to 100 μl homogenized suspension of disrupted tissues and cells”). Meng discloses that the buffer is Tris-HCl (see page 65, first full paragraph, “proteinase K digestion buffer (0.1M NaCl, 50mM Tris-HCl pH 8.0, 25mM EDTA pH 8.0, and 0.5% sarkosyl) containing 20µl of proteinase K (20mg/ml) and incubated at 50°C for 3-5 h.”). Under the broadest reasonable interpretation, Tris-HCl buffer reads on “Tris” buffer as recited in the instant claims.
Regarding claim 7, as indicated above, Chen, Akhavan, and Meng disclose that the metal ion chelator is EDTA.
Regarding claim 8, as indicated above, Chen and Akhavan disclose that the surfactant is Triton X-100 (t-Octylphenoxypolyethoxyethanol), and Meng discloses that the surfactant is sarkosyl.
Regarding claims 9, as indicated above, Chen discloses that the monovalent salt is guanidine HCl. Akhavan and Meng discloses that the monovalent salt is NaCl, which reads on Na+ as recited in the instant claims. 
Regarding claims 23-24, biological tissue specimens, such as the tissue specimen of Chen, naturally comprise structural proteins, including collagen and fibronectin. See pg. 23, ll. 3-4, and pg. 29, ll.1-2, of the instant specification. For these reasons, and those set forth above, a tissue specimen comprising structural proteins, including collagen and fibronectin, would have been prima facie obvious over the prior art.
Regarding claims 10, 16, and 20, Chen discloses that the sample is incubated in a buffer comprising 8 U/mL proteinase K, 50 mM Tris, 1 mM EDTA, 0.5% Triton X-100, and 0.8 M guanidine HCl (see Supplementary Material, page 4, first paragraph, “Digestion and expansion: Proteinase K (New England Biolabs) was diluted 1:100 to 8 units/mL in digestion buffer (50 mM Tris (pH 8), 1 mM EDTA, 0.5% Triton X-100, 0.8 M guanidine HCl)”). Akhavan discloses that the sample is incubated in a buffer comprising 100 mg/mL proteinase K, 100 mM Tris-HCl, 10 mM EDTA, 2% Triton X-100, and 100 mM NaCl (i.e. a monovalent salt), at an elevated temperature of 56 °C for 1 hour (see page 3, second full paragraph). Meng discloses that the sample is incubated in a buffer comprising 20 mg/mL proteinase K, 50 mM Tris-HCl, 25 mM EDTA, 0.5% sarkosyl, and 0.1 M NaCl (see page 65, first full paragraph). In contrast, claims 10, 16, and 20 recite wherein the specimen is incubated in a buffer comprising 8 U/ml proteinase K, 50 mM Tris, 25 mM EDTA, 0.25% Triton X-100 (t-Octylphenoxypolyethoxyethanol), and 0.4 M NaCl. However, as discussed above, the incubation step is a protease digestion step performed to homogenize the mechanical characteristics of the tissue-polymer composite for expansion – see page 23, lines 2-4, of the instant specification, “aggressive protease digestion is critical for the success of sample expansion, as most of the human tissues contain abundant hard-to-digest structural proteins, such as collagen and fibronectin, which prevent homogeneous expansion of the sample”. Chen discloses performing a similar protease digestion step for the same purpose – see Chen, page 543, second paragraph, “we treated the tissue-polymer composite with protease to homogenize its mechanical characteristics. After proteolysis, dialysis in water resulted in a 4.5-fold linear expansion, without distortion at the level of gross anatomy (Fig. 1C). Digestion was uniform throughout the slice”. As recited in claims 10, 16, and 20, Chen teaches using 8 U/ml proteinase K, which is the buffer component that performs the essential protease activity. Chen further discloses that the digestion buffer comprises 50 mM Tris, as recited in claims 10, 16, and 20. However, Chen discloses that the buffer comprises 1 mM EDTA, 0.5% Triton X-100 (t-Octylphenoxypolyethoxyethanol), and 0.8 M guanidine HCl (monovalent salt), in contrast to the instantly recited concentration ranges of claims 10, 16, and 20.
With respect to the recited concentrations of EDTA, Triton X-100, and NaCl (i.e. the monovalent salt), MPEP 2144.05, I, instructs that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. 1 mM EDTA, 0.5% Triton X-100 (t-Octylphenoxypolyethoxyethanol), and 0.8 M guanidine HCl (monovalent salt), are close to the recited 25 mM EDTA, 0.25% Triton X-100 (t-Octylphenoxypolyethoxyethanol), and 0.4 M NaCl (monovalent salt). Moreover, MPEP 2144.05, II, instructs that differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. In addition, Akhavan discloses a proteinase K digestion buffer comprising 10 mM EDTA and 100 mM (0.1 M) NaCl (monovalent salt), and Meng discloses a proteinase K digestion buffer comprising 25 mM EDTA and 0.1 M NaCl (monovalent salt). For these reasons, the claimed amounts of EDTA, Triton X-100, and NaCl would have been prima facie obvious over the prior art.
To conclude, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. See MPEP 2144.05, II. There is no objective and persuasive evidence of record indicating criticality of the instantly recited temperature and concentration ranges. There is no objective and persuasive evidence of record showing that the differences in concentration or temperature between the cited prior art and the instantly claimed invention lead to unexpected results. Moreover, as discussed above, the combined teachings of the cited prior art (e.g. Serva, Akhavan, and Meng) show that the instantly recited temperatures and concentrations were within the purview of one of ordinary skill in the art when performing a proteinase digestion of a biological specimen prior to the effective filing date of the instantly claimed invention. For these reasons, and for those reasons set forth above, the instantly recited concentrations and temperatures of claims 1, 10, 14, 16, 19-20 would have been prima facie obvious over the prior art.
	
Response to Arguments
	Applicant’s remarks filed 10/26/2022 have been carefully considered, but are not found persuasive.  
	Applicant argues that, although Meng discloses a buffer including 25 mM metal ion chelator (i.e. EDTA), one of ordinary skill in the art would not combine Meng with Chen or Akhavan to arrive at 25 mM metal ion chelator. In particular, Applicant argues that Meng first treats a tissue sample with a “homogenization” buffer comprising 1 mM EDTA to obtain a nuclei pellet, and then the nuclei pellet is subsequently treated with a “proteinase K digestion buffer” comprising 25 mM EDTA. Therefore, Applicant argues that one of ordinary skill in the art would look to the “homogenization” buffer comprising 1 mM EDTA, as opposed to the “proteinase K digestion buffer” comprising 25 mM EDTA, because the method as claimed is directed to expandable biological specimens comprising tissue, an organ, or cells, as opposed to nuclei pellet. See page 7-8 of Applicant’s reply. This is not persuasive. The grounds of rejection do not necessarily rely on combining Meng with Chen or Akhavan to arrive at the recited metal ion chelator concentration of 25-100 mM. The rejection may be lengthy as the Examiner has made an effort to provide other examples of proteinase K digestion buffers known in the art (Meng and Akhavan) besides that disclosed by the primary reference (Chen). However, it has been clearly and repeatedly stated on the record that differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Chen discloses a proteinase K digestion buffer comprising a concentration of metal ion chelator, and Applicant has failed to provide persuasive evidence showing that the difference in metal ion chelator concentration between the cited prior art and the instant claims is critical. For this reason, Applicant’s traversal is insufficient to overcome the rejection. It is further noted that the rejection does not refer to Meng’s “homogenization buffer”, which does not comprise any protease, because the Examiner is specifically providing examples of buffers for proteinase K digestion. The protease is the buffer component that performs the critical digestion, as recognized in the specification: “aggressive protease digestion is critical for the success of sample expansion, as most of the human tissues contain abundant hard-to-digest structural proteins, such as collagen and fibronectin, which prevent homogeneous expansion of the sample” (page 23, lines 2-4).

Applicant argues that page 28, line 31, through page 29, line 2, of the specification discloses that Applicant's claimed high concentration of metal ion chelator (e.g., EDTA) is to chelate any residual divalent cation that maintains the structure integrity of structural proteins in tissues. See page 7 of Applicant’s reply. This is not persuasive. Page 28, line 31, through page 29, line 2, of the specification discloses: “To further aid digestion, high concentration of disodium salt of ethylenediaminetetraacetic acid (EDTA) is used to chelate any residual divalent cation that maintains the structural integrity of structural proteins in the tissues, such as collagen and fibronectin.” This disclosure is nominal. The disclosure does not provide any objective evidence whatsoever showing that changing the EDTA concentration from 1 mM, as taught by Chen, to 25-100 mM, as recited in the claims, would led to unexpected results, or that a concentration of 25-100 mM metal ion chelator is otherwise critical. There is no showing that 1 mM EDTA, as taught by Chen, would not achieve the desired result of “chelat[ing] any residual divalent cation that maintains the structure integrity of structural proteins in tissues”, as disclosed in the specification; whereas a concentration of 25-100 mM metal ion chelator, as recited in the claims, would achieve said desired result. It is further noted that the disclosure cited above is not commensurate with the instant claims. For example, the disclosure cited above is directed to ethylenediaminetetraacetic acid (EDTA), specifically; whereas the claims directed to any metal ion chelator. 

Applicant concludes that the rejection must be based on “improper hindsight”. See page 8 of Applicant’s reply. This is not persuasive. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, the fact that Applicant has found specific grounds of traversal to argue nonobviousness, such as those specific arguments addressed above, is not in itself grounds to support a conclusion of “improper hindsight”. If Applicant believes that the rejection relies on “improper hindsight”, Applicant should provide support for such a conclusion for consideration. See MPEP 2145(X)(A) for further guidance on impermissible hindsight.


Claims 4, 12-13, 17, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. “Expansion microscopy”, SCIENCE, January 30, 2015, Vol. 347, Issue 6221, pages 543-548, of record in IDS; in view of SNF Floerger, “FLOCRYL™ MBA”, product information brochure, pages 1-4, accessed 17 November 2020; Serva Electrophoresis, “Proteinase K from Tritirachium album, solution”, Instruction Manual, Cat. No. 33755, 1 page, publicly available prior to February 1, 2017; Akhavan et al. “Molecular Epizootiology of Rodent Leishmaniasis in a Hyperendemic Area of Iran”, Iranian J Publ Health, Vol. 39, No.1, 2010, pp. 1-7; and Meng, Haijin “Localization of a Blood Pressure Quantitative Trait Locus (QTL) to a 1.7cM Interval on Rat Chromosome 9”, Medical College of Ohio, 2002, dissertation, pages 1-158, as applied to claims 1-2, 5-10, 14-16, 19-20, 23-24 above; in further view of Hunt et al. “High temperature antigen retrieval and loss of nuclear morphology: a comparison of microwave and autoclave techniques”, J Clin Pathol 1996;49:767-770, of record in IDS; and Parang et al. “Myeloid translocation genes differentially regulate colorectal cancer programs”, Oncogene, June 2016, 35, 6341–6349.
This rejection is newly applied. Applicant’s traversal is for the same reasons addressed above. 
For this rejection under 35 U.S.C. 103, the effective filing date of the instant claims is treated as 08/27/2018, the filing date of the instant application 16/080,127, in view of the new matter rejection under 35 U.S.C. 112(a) set forth in this Office action. 
Regarding claim 4, Chen discloses that the sample is a freshly frozen tissue specimen (see pages 2-3, joining paragraph, of Supplementary Material, “[mouse brain tissue] slices 30 μm thick were frozen in -40 ˚C isopentane cooled with dry ice”). Prior to the effective filing date of the instantly claimed invention, Hunt teaches the microscopic imaging of a tissue specimen stained with an antibody label, wherein the tissue specimen is a previously processed tissue specimen, as opposed to a freshly frozen tissue specimen (see METHODS on page 768, “Six cases of non-Hodgkin's B cell lymphoma were identified retrospectively from the archives of the Department of Histopathology, University Hospital of Wales. All cases were of diffuse, centroblastic/centrocytic type. … Following pretreament, all sections were stained with L26 … the cross-sectional area of 300 randomly selected nuclei was measured from each section using an IBAS image analyser (Kontron, Ecking, Germany), with a Videoplan software package, coupled to an Olympus (London, UK) BH2 microscope.”). Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute a freshly frozen tissue specimen, as taught by Chen, with a previously processed tissue specimen, as taught by Hunt, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. An artisan would be motivated to perform said substitution in order to observe and image previously processed tissue specimens found in archives, as taught by Hunt.
Chen and Hunt do not disclose that the specimens were previously mounted (secured to a microscope slide), and therefore the material acts recited steps (i) through (iii) of claim 4 are not required. 
Hunt subjects the previously processed tissue specimen to antigen-retrieval and teaches that antigen-retrieval is an important step for analyzing previously processed tissue specimen (see ABSTRACT, “The use of high temperature antigen retrieval methods has been of major importance in increasing the diagnostic utility of immunocytochemistry.”; page 768, first paragraph, “The masking of tissue antigens in routinely processed histological specimens has been a major obstacle to the application of immunocytochemistry to archival material. A variety of techniques have been successfully developed to reveal such antigens, including enzymatic and high temperature methods. These techniques have been important in overcoming the obvious limitations imposed by the dependence on frozen tissue and their development has permitted the diagnostic utility of immunocytochemistry to increase dramatically.”; and see page 768, second paragraph, “Sections, 4-5 µm thick, were cut from each tumour and were untreated or pretreated in an autoclave (0.01 M sodium citrate buffer, pH 6.5; 15 minutes at 120°C; 15 psi),2 or pretreated in a microwave oven (0.01 M sodium citrate buffer, pH 6.5; 15 minutes at 800 W (Matsui TC, Harrow, UK)).”). 
Regarding claim 22, Hunt suggests that the previously processed tissue specimen is a formalin fixed, paraffin wax embedded tissue specimen (page 768, first paragraph, “The masking of tissue antigens in routinely processed histological specimens has been a major obstacle to the application of immunocytochemistry to archival material. A variety of techniques have been successfully developed to reveal such antigens, including enzymatic and high temperature methods. These techniques have been important in overcoming the obvious limitations imposed by the dependence on frozen tissue and their development has permitted the diagnostic utility of immunocytochemistry to increase dramatically.”; and pages 768-769, joining paragraph, “The former techniques, whilst offering the potential for using formalin fixed, paraffin wax embedded material for immunocytochemistry, were difficult to standardise and do not offer significant staining enhancement with many antibodies.”).
Regarding claims 12 and 17, as discussed above, Hunt subjects the tissue specimen to antigen-retrieval prior to imaging and teaches that antigen-retrieval is an important step for analyzing previously processed tissue specimens (see ABSTRACT, “The use of high temperature antigen retrieval methods has been of major importance in increasing the diagnostic utility of immunocytochemistry.”; page 768, first paragraph, “The masking of tissue antigens in routinely processed histological specimens has been a major obstacle to the application of immunocytochemistry to archival material. A variety of techniques have been successfully developed to reveal such antigens, including enzymatic and high temperature methods. These techniques have been important in overcoming the obvious limitations imposed by the dependence on frozen tissue and their development has permitted the diagnostic utility of immunocytochemistry to increase dramatically.”; and see page 768, second paragraph, “Sections, 4-5 µm thick, were cut from each tumour and were untreated or pretreated in an autoclave (0.01 M sodium citrate buffer, pH 6.5; 15 minutes at 120°C; 15 psi),2 or pretreated in a microwave oven (0.01 M sodium citrate buffer, pH 6.5; 15 minutes at 800 W (Matsui TC, Harrow, UK)).”). 
Regarding claim 13, Hunt discloses that, for antigen retrieval, the sample is heated in a 0.01 M (i.e. 10 mM) sodium citrate solution at 120 °C (see page 768, second paragraph, “Sections, 4-5 µm thick, were cut from each tumour and were untreated or pretreated in an autoclave (0.01 M sodium citrate buffer, pH 6.5; 15 minutes at 120°C; 15 psi), or pretreated in a microwave oven (0.01 M sodium citrate buffer, pH 6.5; 15 minutes at 800 W (Matsui TC, Harrow, UK)).”). In contrast, claim 13 recites wherein the sample is heated in a 20 mM sodium citrate solution at about 100 °C. Because the instant specification does not define the term “about”, and both temperatures are above the boiling temperature of water, the temperature 120 °C, as taught by Hunt, is considered to be about 100 °C. Moreover, MPEP 2144.05, I, states that “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”, and MPEP 2144.01, II, states “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical”. Moreover, prior to the effective filing date of the instantly claimed invention, Parang teaches an antigen retrieval step wherein mouse tissues are heated in a 20 mmol sodium citrate solution at 104 °C (see page 6347, col. 1, “Antigen retrieval was performed using the boiling sodium citrate method in a microwave (20 mmol sodium citrate, pH 6.5) for 16 min at 30% power”; page 6348, col. 1, “Antigen retrieval was conducted by boiling in citrate (pH 6.0) at 104 °C for 20 min”). For these reasons, the recited sodium citrate concentration and temperature would have been prima facie obvious over the cited prior art.


Claims 11 and 18 are rejected under 35 U.S.C. 103 as being obvious over Chen et al. “Expansion microscopy”, SCIENCE, January 30, 2015, Vol. 347, Issue 6221, pages 543-548, of record in IDS; in view of SNF Floerger, “FLOCRYL™ MBA”, product information brochure, pages 1-4, accessed 17 November 2020; Serva Electrophoresis, “Proteinase K from Tritirachium album, solution”, Instruction Manual, Cat. No. 33755, 1 page, publicly available prior to February 1, 2017; Akhavan et al. “Molecular Epizootiology of Rodent Leishmaniasis in a Hyperendemic Area of Iran”, Iranian J Publ Health, Vol. 39, No.1, 2010, pp. 1-7; and Meng, Haijin “Localization of a Blood Pressure Quantitative Trait Locus (QTL) to a 1.7cM Interval on Rat Chromosome 9”, Medical College of Ohio, 2002, dissertation, pages 1-158, as applied to claims 1-2, 5-10, 14-16, 19-20, 23-24 above; in further view of Invitrogen, “Crosslinking and Photoactivatable Reagents”, Chapter 5, In: “Molecular Probes™ Handbook A Guide to Fluorescent Probes and Labeling Technologies”, 11th Edition, 2010, pages 171-188. 
This rejection is repeated for the same reasons set forth in the previous Office action. Applicant’s traversal is for the same reasons addressed above. 
For this rejection under 35 U.S.C. 103, the effective filing date of the instant claims is treated as 08/27/2018, the filing date of the instant application 16/080,127, in view of the new matter rejection under 35 U.S.C. 112(a) set forth in this Office action. 
Regarding claims 11 and 18, Chen discloses that the crosslinker is N-N’-methylenebisacrylamide (page 543, second paragraph, “We infused into chemically fixed and permeabilized brain tissue (Fig. 1B) sodium acrylate, a monomer used to produce superabsorbent materials (2, 3), along with the comonomer acrylamide and the cross-linker N-N’-methylenebisacrylamide.”). Prior to the effective filing date of the instantly claimed invention, Invitrogen teaches that the succinimidyl ester of 6-((acryloyl)amino)hexanoic acid (AcX) is a crosslinker that “reacts with amines of proteins, amine-modified nucleic acids and other biomolecules to yield acrylamides that can be copolymerized into polyacrylamide matrices” (page 179, second full paragraph). Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute the crosslinker N-N’-methylenebisacrylamide, as taught by Chen, with the crosslinker AcX, as taught by Invitrogen, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. An artisan would be motivated to substitute the crosslinker N-N’-methylenebisacrylamide, as taught by Chen, with the crosslinker AcX, as taught by Invitrogen, because Invitrogen teaches that AcX “reacts with amines of proteins, amine-modified nucleic acids and other biomolecules to yield acrylamides that can be copolymerized into polyacrylamide matrices” (page 179, second full paragraph).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988. The examiner can normally be reached Monday-Thursday: 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher M Babic can be reached on (571)272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES JOSEPH GRABER/Examiner, Art Unit 1631                                                                                                                                                                                                        
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633